Citation Nr: 0302542	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  95-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a respiratory 
condition, including as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1986 to March 1992, including service in the 
Southwest Asia during the Persian Gulf War.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1995 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).


FINDING OF FACT

It is not shown that the veteran has a chronic respiratory 
disorder, including due to undiagnosed illness, that is 
related to his military service.


CONCLUSION OF LAW

Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes some service medical records, VA treatment and 
examination reports, a Persian Gulf Registry examination, and 
private medical records.  The appellant was notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  He 
was notified of the enactment and provisions of the VCAA, 
including of his and VA's relative responsibilities in 
development of evidence in a September 2002 supplemental 
statement of the case,.  Further, in March 1997 
correspondence, the veteran was apprised exactly of his 
responsibilities in the development of evidence pertinent to 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
And when he was last scheduled for a VA examination in 
conjunction with this claim, he was advised that the 
examination was deemed necessary, and that if he failed to 
report, the determination would be based on the evidence of 
record.

Factual Background

The veteran's service medical records have been certified as 
unavailable.  Some medical records were contained in service 
personnel records.  These include a November 1993 report of 
examination for enlistment.  The veteran reported that he was 
in good health, and denied medical problems, including 
asthma, sinusitis, chronic colds, chronic cough, and 
shortness of breath.  On examination, no defects of the 
respiratory system were noted.  Service personnel records 
reveal that the veteran served in Southwest Asia during the 
Persian Gulf War, and was awarded a Combat Infantryman Badge.

On July 1993 Persian Gulf Registry examination, chronic 
tracheobronchitis was diagnosed.  Chronic allergic bronchitis 
was also considered as a diagnosis.  At a second Persian Gulf 
examination in March 1994, chronic sinusitis and chronic 
upper respiratory infections were diagnosed.  VA treatment 
notes from March 1993 to November 1995 reveal continued 
treatment for respiratory complaints, including a cough, 
congestion, and occasional wheezing.  Various diagnoses were 
listed in the treatment records, including chronic sinusitis, 
chronic bronchitis, allergic bronchitis, and allergic 
rhinitis.  
On March 1994 VA examination, the veteran complained of 
persistent cough and intermittent dyspnea "for several 
years."  The shortness of breath was worse in cold weather, 
and his nose was always congested.  A pulmonary function test 
showed a questionable mild obstructive ventilatory defect.  
The impression was possible asthma.

Private treatment records from October 1995 to July 1997 
reveal treatment for respiratory complaints.  The veteran 
complained of nasal congestion with green discharge, 
progressive shortness of breath with exertion, tightness in 
his chest, occasional wheezing, and a cough.  Provisional 
diagnoses were sinusitis or asthmatic bronchitis.  Doctors 
noted that the veteran had served in Desert Storm and cited 
the possibility that the veteran's symptoms were related to 
Persian Gulf Syndrome.  He denied any history of respiratory 
problems prior to service in the Persian Gulf.  On 
examination, the septum was deviated to the left, and there 
was some mucoid discharge.  He was referred for an allergy 
consultation, and antibiotics were prescribed.  A pulmonary 
function test showed no obstructive defect, but there was a 
mild restrictive defect.  An examiner noted possible poor 
effort.  On November 1995 examination, non-allergic rhinitis 
with possible resolving sinusitis was diagnosed.  The 
examiner also indicated that a restrictive lung disease 
needed to be ruled out; bronchospasm was possible.  In 
January 1996, the veteran's condition was improved.  On 
November 1996 evaluation for bronchospasms on exertion, a 
possible mild form of a multiple chemical hypersensitivity 
syndrome was diagnosed.

An April 1997 VA pulmonary function test showed mild 
obstructive disease and possible asthma.

In June 1997, the veteran submitted statements from relatives 
and friends which indicated that he had developed respiratory 
problems and other maladies following his return from the 
Persian Gulf.  

VA records indicate that the veteran failed to report for a 
VA examination in March 1999.  A December 1999 examination 
was canceled for unclear reasons.  In October 2001, the 
veteran was notified of a re-scheduled examination, and was 
informed that if he failed to report for the examination, his 
claim would be decided based on the evidence of record.  He 
did not report for the examination.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, compensation 
is to be paid to any Persian Gulf War veteran "suffering from 
a chronic disability resulting from an undiagnosed illness 
(or combination of undiagnosed illnesses)."  38 U.S.C.A. 
§ 1117.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests. Id.  

The duty to assist a veteran in substantiating his claim is 
not a one way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Where a veteran fails to report for a required 
examination in connection with an original claim for 
compensation benefits, the claim shall be decided on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Here, among the veteran's allegations is that his respiratory 
symptoms are due to an undiagnosed illness related to his 
service in the Persian Gulf in early 1991.  Treatment and 
examination records reflect a wide variety of diagnoses, 
including an opinion that exposure to various unknown agents 
in the Persian Gulf may have contributed to his illness.  
However, the evidence of record leaves unclear whether the 
veteran, indeed, has a chronic respiratory disorder and, if 
so, whether such disorder is due to a known diagnostic entity 
(that may be related to service) or to an undiagnosed 
illness.  Only one examiner raised the possibility of a nexus 
between the veteran's military service and his respiratory 
disorder, and that opinion appears to have been discounted as 
the treatment progressed.  The various lay statements 
describing the onset of various respiratory maladies 
following service are not competent to establish service 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As stated above, VA examinations have been scheduled to 
resolve the conflicting evidence, i.e., to determine the 
nature and etiology of the veteran's respiratory disability, 
if any.  The veteran has repeatedly failed to report for the 
scheduled VA examinations, despite being advised that the 
examinations were needed for a determination on his claim, 
and that a failure to report would result in the claim being 
decided based on evidence of record (by implication 
insufficient to grant the benefit sought).  

As the evidence of record does not establish that the veteran 
has a chronic respiratory disorder, including due to 
undiagnosed illness, that is related to his service, service 
connection for such a disorder is not warranted.   

[The Board notes incidentally that should the veteran appear 
for a future VA examination scheduled to determine the nature 
and etiology of his respiratory disability, if any, the 
report of such examination could serve as a basis for 
reopening this claim.] 


ORDER

Service connection for a respiratory disorder, including as 
due to undiagnosed illness, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

